DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-2 and 8-9) in the reply filed on 6/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2021.
It is noted that applicant canceled claims 1 and 6 and amended claims 2 and 3 to depend from independent claim 8 in the reply filed 6/30/2021.  The amendments to claims 2 and 3 converts all of the currently pending claims to the invention of Group I.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 3 recites “a stop ring is fixable to a housing rim at the housing opening with a stop ring fastening means, the stop ring having features of its interface with the Docket No. SMIT-003-cipPage: 3 housing rim and piston skirt (76) adapted to avoid sand and/or sediment accumulation”.
	The “stop ring fastening means” explicitly invokes 112(f) and “the stop ring… features… adapted to avoid sand and/or sediment accumulation” also invokes 112(f) since “features” is a generic placeholder term and no additional structure is recited that performs the “avoiding sand and/or sediment accumulation” function.  Those two clauses are interpreted to correspond to the structure recited by application in the Specification section titled “Sediment Management” on pages 22-23 and equivalents thereof. 
Claim Objections
Claim 8 is objected to because of the following informalities:  Applicant recites “the flow path” in line 2 of the claim.  The flow path lacks antecedent basis. It is obvious that the flow path refers to the suspension fluid flowing through the suspension fluid flow line so the claim, while not indefinite, is potentially confusing.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Applicant recites “a sediment management ring” in line 8 while previously reciting the same “a sediment management ring” in line 4.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the damper canister opening" in line 18.  There is insufficient antecedent basis for this limitation in the claim so it is not clear how the sediment management system ameliorates sediment accumulation within that structure as required by the claim.  Claims 9, 3-5 and 7 depend from claim 8 and are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 3 depend from claim 8, which is not a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
For purposes of compact prosecution, claim 2 will be treated as if filed as new claim 10 and claim 3 will be treated as if filed as new claim 11.  Claims 4, 5 and 7 will be treated as if filed as new claims 12, 13 and 14 respectively with appropriate dependencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 2(treated as if filed as claim 10 dependent from claim 8) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6547541 B1 to Nishio (Nishio).

(1, fig. 5, column 3, lines 6-9) for use on a suspension fluid flow line to reduce pulsation pressures in the flow path of a suspension fluid (column 1, lines 23-27 describes the use of the apparatus with a fluid having suspended silica as an abrasive liquid), the dampener apparatus comprising: 
- a dampener housing (3, fig. 5, column 3, lines 6-9), the dampener housing substantially being an elongated pipe (as annotated in fig. 5 above) having two ends a first-end (as annotated in fig. 5 above) and a second-end (as annotated in fig. 5), and internally having a non-flow fluid chamber (as annotated in fig. 5) along a length of the dampener housing (the dampener housing has a length that extends from the first end to the second end.  As shown in the annotated fig. 5, the non-flow fluid chamber extends along the length of the dampener housing), the dampener housing to be oriented vertically in pressure communication with the fluid flow line (the flow line is the portion of the system that attaches to the first end on one side and the second end on another side. As shown above the housing is oriented vertically in pressure communication with the fluid flow line); 
- an integral pressure damper canister (as annotated in fig. 5 above) internally disposed within the non-flow fluid chamber of the dampener housing (shown in annotated fig. 5 above), the damper canister having a damper piston assembly (as shown in annotated fig. 5 above, the assembly includes both a piston and a bellows) received in the damper canister (shown in annotated fig. 5) with the piston assembly having a damper piston (as annotated in fig. 5 above) disposed to move vertically to compress the gas above and within the damper canister in the non-flow fluid chamber (As the bellows is extended vertically in annotated fig. 5, the air within the damper canister in the non-fluid flow chamber is compressed) and the damper canister in pressure communication with the fluid flow path (the first and second ends shown in the annotated fig. 5 above connect to the fluid flow path to place the damper canister in fluid (and thus pressure) communication with the fluid flow path) and adapted to dampen a portion of a pressure change of the suspension fluid in the fluid flow thru-path (the bellows portion of the damper canister is capable of performing the function of dampening a portion of a pressure change in the suspension fluid in the fluid flow thru path); and 
- a sediment management system (as described at column 5, lines 36-51) to ameliorate sediment accumulation within the dampener housing fluid space and in the damper canister opening (the sediment management systems is capable of performing the function of ameliorating sediment accumulation within the dampener housing fluid space and in the canister opening by providing downwardly sloping surfaces to allow gravity to carry away any sediment that might accumulate); and 
- these elements and features in combination providing said pressure pulsation dampener apparatus to be connected vertically as an appendage to said suspension fluid flow line (as shown in annotated fig. 5 above) to reduce pulsation pressures in the flow path (the apparatus is capable of performing the function of reducing pulsation pressure in the flow path).

With regard to claim 2 (which is being treated as if filed as new claim 10 dependent from claim 8), Nishio discloses the pulsation dampener apparatus of claim 8 as set forth above for dampening pressure pulses in a high-pressure fluid flow line, wherein the fluid is a fracing fluid (the apparatus claim is not further defined by a limitation directed to the material acted upon by the apparatus beyond a requirement of being capable of functioning with the specified material.  See MPEP section 2115.  The silica carrying material described in the background of the invention section of Nishio is similar to a fracing fluid).





Allowable Subject Matter
The indication of allowable subject matter is contingent upon resolving the 112 rejections above.
Claim 9 recites structure that is not taught or suggested by the prior art concerning the sediment management system and the invocation of a closed set of limitations by claiming “the sediment management system substantially consists of…”.
Claim 3 recites structure not taught or suggested by the prior art concerning the stop ring fastening means adapted to avoid sand and/or sediment accumulation as that claim is interpreted in view of 35 USC §112(f) as discussed above, together in combination with the other elements of the claimed pulsation dampener apparatus.  Claims 4, 5 and 7 depend from claim 3 and thus contain the same structure that is not taught or suggest by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 disclose pulsation dampeners that are similar to the claimed apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753